        Case 4:21-cr-00025-BMM Document 33 Filed 06/09/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                     CR 21-25-GF-BMM

             Plaintiff,

      vs.

 MARLINA NANNETT MARTINEZ,                             ORDER

             Defendant.


      The United States has requested that the Court unseal the arrest warrant for

defendant Marlina Nannett Martinez in order for the information to be used in a

wanted poster and press release and monetary reward. The United States makes

this request in an attempt to locate and apprehend the defendant on an indictment.

      Therefore, for good cause shown, IT IS ORDERED that the arrest warrant

for defendant Marlina Nannett Martinez issued on April 8, 2021, is UNSEALED

and the United States is authorized to engage in limited pretrial publicity to issue a

//

//

//

//



                                           1
        Case 4:21-cr-00025-BMM Document 33 Filed 06/09/21 Page 2 of 2



press release, a wanted poster, and a reward, all seeking information leading to the

arrest of the defendant.

             DATED this 9th day of June 2021.




                                          2
